 

Exhibit 10.5

 



 

AMENDED AND RESTATED DIRECTOR SHAREHOLDER BENEFIT

PROGRAM AGREEMENT FOR JERRY McVICKER

 

This Amended and Restated Director Shareholder Benefit Program Agreement (the
“Agreement”), effective as of the 22nd day of December 2016, amends and restates
the Director Shareholder Benefit Program Agreement originally dated September 1,
2000 and last amended October 20, 2010 (the “Prior Agreement”) between
MUTUALBANK (f/k/a Mutual Federal Savings Bank), an Indiana commercial bank (the
“Bank”), and Jerry McVicker (hereinafter referred to as “Director”). Any
reference herein to the “Company” shall mean MutualFirst Financial, Inc., the
holding company of the Bank.

 

WITNESSETH:

 

WHEREAS, the Director serves the Bank;

 

WHEREAS, the Bank recognizes the valuable services heretofore performed by the
Director and wishes to encourage his continued service;

 

WHEREAS, the Prior Agreement was originally entered into between the Director
and First Federal Savings Bank of Marion (“First Federal”) in order to assure
the Director that he will be entitled to a certain amount of additional
compensation for some definite period of time from and after retirement from
active service or other termination of employment and to provide his beneficiary
with benefits from and after death;

 

WHEREAS, the Prior Agreement was previously amended on January 9, 2001, February
12, 2003 and October 20, 2010 and was assumed by the Bank in connection with its
acquisition of First Federal;

 

WHEREAS, the Bank and the Director desire to restate the Prior Agreement to
reflect the prior amendments and to make certain additional changes, with the
Agreement as amended and restated to provide the terms and conditions upon which
the Bank shall pay such additional compensation to the Director after retirement
or other termination of employment and/or death benefits to his beneficiary
after death; and

 

WHEREAS, the Bank has adopted this Amended and Restated Director Shareholder
Benefit Program Agreement which controls all issues relating to benefits as
described herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Director agree as follows:

 

SECTION I

 

DEFINITIONS

 

When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:

 

1.1“Act” means the Employee Retirement income Security Act of 1974, as amended
from time to time.

 

1.2“Administrator” means the Bank.

 

1.3“Bank” means MutualBank and any successor thereto.

 



  1

 

 

1.4“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary in Exhibit B of this Agreement to whom the deceased Director’s
benefits are payable. If no Beneficiary is so designated, then the Director’s
Spouse, if living, will be deemed the Beneficiary. If the Director’s Spouse is
not living, then the Children of the Director will be deemed the Beneficiaries
and will take on a per stirpes basis. If there are no Children, then the Estate
of the Director will be deemed the Beneficiary.

 

1.5“Benefit Age” means the later of: (i) the Director’s seventieth (70th)
birthday or (ii) Director’s Termination of Service.

 

1.6“Benefit Eligibility Date” means the date on which the Director is entitled
to receive any benefit(s) pursuant to Section(s) III or V of this Agreement. It
shall be the first day of the month following the month in which the Director
attains his Benefit Age.

 

1.7“Board of Directors” means the board of directors of the Bank.

 

1.8“Cause” means personal dishonesty, willful misconduct, willful malfeasance,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), or final cease-and-desist order,
material breach of any provision of this Agreement, or gross negligence in
matters of material importance to the Bank.

 

1.9“Change in Control” means any of the following events: (1) any person or
persons acting as a group (within the meaning of Section 409A of the Code)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 30% or more of the total voting power of the
outstanding stock of the Company or the Bank; (2) individuals who are members of
the board of directors of the Company on the date hereof (the "Incumbent Board")
cease for any reason during any 12-month period to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets of the
Company or the Bank that have a gross fair market value of 40% or more of the
total gross fair market value of all of the assets of the Company or the Bank
immediately before such acquisition or acquisitions; or (4) any other event
which is not covered by the foregoing subsections but which the Board of
Directors determines to affect control of the Company or the Bank and with
respect to which the Board of Directors adopts a resolution that the event
constitutes a Change in Control for purposes of the Agreement; provided that
with respect to each of the events covered by clauses (1) through (4) above, the
event must also be deemed to be either a change in the ownership of the Company
or the Bank, a change in the effective control of the Company or the Bank or a
change in the ownership of a substantial portion of the assets of the Company or
the Bank within the meaning of Section 409A of the Code. The term “Change in
Control” shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company.

 

1.10“Children” means all natural or adopted children of the Director, and issue
of any predeceased child or children.

 

1.11“Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.12“Contribution(s)” means those annual contributions which the Bank is
required to make to the Retirement Income Trust Fund on behalf of the Director
in accordance with Subsection 2.1(a) and this Subsection 1.12 of the Agreement.
The methodology for determining such contributions shall be: 9.25% of the
difference, adjusted to take into account the Bank’s tax rate, between the
Bank’s aggregate after-tax income derived from annual increases in the cash
surrender value of the hypothetical pool of no-load, no-surrender charge life
insurance policies described in Appendix I and the after-tax Cost of Funds
Expense for the Plan Year for which the annual contribution is to be made;
provided, however, that in no event shall such yearly Contribution exceed that
accrual necessary under the benefit/years of service method for the Bank to pay,
beginning at the Benefit Eligibility Date, the Survivor’s Benefit payable over
the Payout Period.

 



  2

 

 

If such contracts for life insurance are not purchased or are subsequently
surrendered or lapsed, then the Bank shall receive annual policy illustrations
that assume the above-described policies were purchased, or were not
subsequently surrendered or lapsed. Such illustrations will be received from the
insurance company and will indicate the increases in policy cash surrender
values for purposes of calculating the Contribution to the Retirement Income
Trust Fund.

 

In either case, references to life insurance contracts are merely for purposes
of calculating a benefit. The Bank has no obligation to purchase such life
insurance and, if purchased, the Director and his beneficiary(ies) shall have no
ownership interest in such policy and shall always have no greater interest in
the benefits under this Agreement than that of an unsecured creditor of the
Bank.

 

1.13“Cost of Funds Expense” means an interest rate as hereinafter defined to be
applied and compounded annually with respect to the after-tax cash flow related
to the Agreement, including benefit payments and an initial premium sum of Five
Million Five Hundred Thousand Dollars ($5,500,000). The interest rate shall be
equal to 80% of the last available one (1) year advance rate from the Federal
Home Loan Bank in Indianapolis as determined on January 1 of each Plan Year, or
such other rate as is mutually agreed by the Bank and the Director.

 

1.14“Director” means a person serving as a Director, Advisory Director, or
Director Emeritus of the Bank.

 

1.15“Disability” means the Director: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
an accident or health plan covering employees or directors of the Bank, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements of the preceding sentence. Upon the
request of the Administrator, the Director must submit proof to the
Administrator of the Social Security Administration’s or the provider’s
determination.

 

1.16“Effective Date” of this Agreement as amended and restated shall be the date
first written above.

 

1.17“Estate” means the estate of the Director.

 

1.18“Interest Factor” means monthly compounding, discounting or annuitizing, as
applicable, at a rate of Seven Percent (7%) per annum.

 

1.19“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed. Payments shall be made in monthly installments
commencing on the first day of the month following the occurrence of the event
which triggers distribution and continuing for one hundred eighty (180) months.
Should the Director make a Timely Election to receive a lump sum benefit
payment, the Director’s Payout Period shall be deemed to be one (1) month.

 

1.20“Plan Year” shall mean the calendar year.

 

1.21“Retirement Age” means the Director’s seventieth (70th) birthday; provided,
however, that the Director’s actual retirement from full-time service may occur
on or after the Director attains age seventy (70) and, in such case, the
Director’s age at actual retirement shall be deemed the Retirement Age.

 



  3

 

 

1.22“Retirement Income Trust Fund” means the trust fund account established by
the Director and into which annual Contributions will be made by the Bank on
behalf of the Director pursuant to Subsection 2.1. The contractual rights of the
Bank and the Director with respect to the Retirement Income Trust Fund shall be
outlined in a separate writing to be known as the Jerry McVicker Grantor Trust
agreement.

 

1.23“Specified Employee” means an individual who at the time of Termination of
Service is a key employee of the Company or the Bank (or any other affiliated
entities that are deemed to constitute a “service recipient” as defined in
Treasury Regulation §1.409A-1(g)), if any stock of the Company or the Bank (or
any other affiliated entities that are deemed to constitute a “service
recipient”) is publicly traded on an established securities market or otherwise.
For purposes of this Agreement, an individual is a key employee if the employee
meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied
in accordance with the regulations thereunder and disregarding Section
416(i)(5)) at any time during the 12-month period ending on December 31 (the
“identification period”). If the Director is a key employee during an
identification period, the Director is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

 

1.24“Spouse” means the individual to whom the Director is legally married at the
time of the Director’s death, provided, however, that the term “Spouse” shall
not refer to an individual to whom the Director is legally married at the time
of death if the Director and such individual have entered into a formal
separation agreement or initiated divorce proceedings.

 

1.25“Suicide” means the act of intentionally killing oneself.

 

1.26“Supplemental Retirement Income Benefit” means an annual amount (before
taking into account federal and state income taxes), payable in monthly
installments throughout the Payout Period equal to the annuitized value, using
the Interest Factor, of the Retirement Income Trust Fund.

 

1.27“Survivor’s Benefit” means the benefit provided to Director’s Beneficiary
payable over the Payout Period as set forth in Exhibit A.

 

1.28“Termination of Service” means the termination of the Director’s service
with the Bank (and any other affiliated entities that are deemed to constitute a
“service recipient” as defined in Treasury Regulation §1.409A-1(h)(3), including
the Company) for any reason other than death or Disability. Whether a
Termination of Service takes place is determined in accordance with the
requirements of Code Section 409A and related Treasury guidance or Regulations
based on the facts and circumstances surrounding the termination of the
Director’s service.

 

1.29“Timely Election” means the Director has made an election to change the form
of benefit payment(s) by filing with the Administrator a Notice of Election to
Change Form of Payment (Exhibit C of this Agreement). Such change will not take
effect until twelve (12) months following the date it is received by the
Administrator. Distributions (except distributions due to death and Disability)
must be delayed at least five (5) years from the date the distributions
otherwise would have been made. Any election related to distribution at a
specified time or pursuant to a fixed schedule must be made twelve (12) months
prior to the date the distribution is scheduled to be paid.

 



  4

 

 

SECTION II

 

BENEFITS - GENERALLY

 

2.1(a) Retirement Income Trust Fund. The Director has established the Jerry
McVicker Grantor Trust into which the Bank shall be required to make annual
Contributions on the Director’s behalf, pursuant to this Section II of the
Agreement, and the Director shall select a trustee for such trust from time to
time in accordance with the terms of such trust. The trustee shall maintain an
account, separate and distinct from the Director’s personal contributions, which
account shall constitute the Retirement Income Trust Fund. The trustee shall be
charged with the responsibility of investing all contributed funds.
Distributions from the Retirement Income Trust Fund of the Jerry McVicker
Grantor Trust may be made by the trustee to the Director, for purposes of
payment of any income or employment taxes due and owing on Contributions by the
Bank to the Retirement Income Trust Fund, if any, and on any taxable earnings
associated with such Contributions which the Director shall be required to pay
from year to year, under applicable law, prior to actual receipt of any benefit
payments from the Retirement Income Trust Fund. To the extent this Agreement is
inconsistent with the Jerry McVicker Grantor Trust agreement, the Jerry McVicker
Grantor Trust Agreement shall supersede this Agreement.

 

The annual Contributions required to be made by the Bank to the Retirement
Income Trust Fund will be determined in accordance with Subsection 1.12.
Contributions shall be made by the Bank to the Retirement Income Trust Fund (i)
within seventy-five (75) days of establishment of such trust, and (ii) within
the first thirty (30) days of the beginning of each subsequent Plan Year, unless
this Section expressly provides otherwise.

 

(b)(1) Contributions Made Annually

 

The annual Contributions to the Retirement Income Trust Fund shall continue each
year, unless this Subsection 2.1(b) specifically states otherwise, until the
Plan Year of the Director’s Termination of Service as a Director.

 

(2) Termination Following a Change in Control

 

If a Change in Control occurs, followed by the Director’s involuntary
Termination of Service or termination due to Disability, the Contribution set
forth below shall be required of the Bank. The Bank shall be required to make an
immediate lump sum contribution to the Retirement Income Trust Fund equal to the
current present value (using the Interest Factor) of the right to receive a
Supplemental Retirement Income Benefit equal to the Survivor’s Benefit at age 70
and payable over the Payout Period less the sum of all prior pre-tax
Contributions to the Retirement Income Trust Fund (plus interest accrued on
those Contributions using the Interest Factor).

 

(3) Termination For Cause

 

If the Director is terminated for Cause pursuant to Subsection 5.2, no further
Contribution(s) to the Retirement Income Trust Fund shall be required of the
Bank, and if not yet made, no Contribution shall be required for the Plan Year
in which such termination for Cause occurs.

 

(4) Involuntary Termination of Service.

 

If there is an involuntary Termination of Service for any reason, excluding
termination for Cause, or death, or termination following a Change in Control,
no further Contribution(s) to the Retirement Income Trust Fund shall be required
of the Bank, and if not yet made, no contribution shall be required for the Plan
Year in which such termination occurs.

 

(5) Death During Employment.

 

If the Director dies while employed by the Bank, the Bank shall be required to
make an immediate lump sum contribution to the Retirement Income Trust Fund
including (i) the full Contribution required for the Plan Year in which such
termination occurs, if not yet made, plus (ii) the current present value (using
the Interest Factor) of the right to receive the Survivor’s Benefit immediately
and payable over the Payout Period less the sum of all prior pre-tax
Contributions to the Retirement Income Trust Fund (plus interest accrued on
those Contributions using the Interest Factor).

 



  5

 

 

(6) Voluntary Termination

 

If the Director voluntarily terminates service or does not seek reappointment to
the Board, no further Contribution(s) to the Retirement Income Trust Fund shall
be required of the Bank, and if not yet made, no Contribution shall be required
for the Plan Year in which such termination occurs.

 

(7) Disability Prior to Change in Control

 

If the Director becomes entitled to disability benefits under Section VI prior
to a Change in Control, no further Contribution(s) to the Retirement Income
Trust Fund shall be required of the Bank, and if not yet made, no Contribution
shall be required for the Plan Year in which such termination occurs.

 

SECTION III

 

RETIREMENT BENEFIT

 

3.1(a) Normal Form of Payment. If (i) the Director is employed with the Bank
until reaching Retirement Age, and (ii) the Director has not made a Timely
Election to receive a lump sum benefit, this Subsection 3.1(a) shall be
controlling with respect to retirement benefits.

 

The Retirement Income Trust Fund, measured as of the Director’s Benefit Age,
shall be annuitized (using the Interest Factor) into monthly installments and
shall be payable for the Payout Period. Such benefit payments shall commence on
the Director’s Benefit Eligibility Date, subject to Section 6.2 of this
Agreement. Should Retirement Income Trust Fund assets actually earn a rate of
return, following the date such balance is annuitized, which is less than the
rate of return used to annuitize the Retirement Income Trust Fund, no additional
contributions to the Retirement Income Trust Fund shall be required by the Bank
in order to fund the final benefit payment(s) and make up for any shortage
attributable to the less-than-expected rate of return. Should Retirement Income
Trust Fund assets actually earn a rate of return, following the date such
balance is annuitized, which is greater than the rate of return used to
annuitize the Retirement Income Trust Fund, the final benefit payment to the
Director (or Beneficiary) shall include the excess amounts attributable to the
greater-than-expected rate of return. In the event the Director dies at any time
after attaining Benefit Age, but prior to commencement or completion of all the
payments due and owing hereunder, the trustee of the Retirement Income Trust
Fund shall pay to the Beneficiary the monthly installments (or a continuation of
such monthly installments if they have already commenced) for the balance of
months remaining in the Payout Period.      

 

(b) Alternative Payout Option. If (i) the Director is employed with the Bank
until reaching Retirement Age, and (ii) the Director has made a Timely Election
to receive a lump sum benefit, this Subsection 3.1(b) shall be controlling with
respect to retirement benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the Director’s
Benefit Age, shall be paid to the Director in a lump sum on the Benefit
Eligibility Date, subject to Section 6.2 of this Agreement. In the event the
Director dies after becoming eligible for such payment (upon attainment of
Benefit Age), but before the actual payment is made, the Beneficiary shall be
entitled to receive the lump sum benefit in accordance with this Subsection
3.1(b) within thirty (30) days of the date the Administrator receives notice of
the Director’s death.

 

SECTION IV

 

PRE-RETIREMENT DEATH BENEFIT

 

4.1(a) Normal Form of Payment. If (i) the Director dies while employed by the
Bank, and (ii) the Director has not made a Timely Election to receive a lump sum
benefit, this Subsection 4.1(a) shall be controlling with respect to
pre-retirement death benefits.

 



  6

 

 

The balance of the Retirement Income Trust Fund, measured as of the later of (i)
the Director’s death, or (ii) the date any final lump sum Contribution is made
pursuant to Subsection 2.1(b), shall be annuitized (using the Interest Factor)
into monthly installments and shall be payable to the Beneficiary for the Payout
Period. Such benefit payments shall commence within thirty (30) days of the date
the Administrator receives notice of the Director’s death. Should Retirement
Income Trust Fund assets actually earn a rate of return, following the date such
balance is annuitized, which is less than the rate of return used to annuitize
the Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return. Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Beneficiary shall include the
excess amounts attributable to the greater-than-expected rate of return.

 

(b) Alternative Payout Option. If (i) the Director dies while employed by the
Bank, and (ii) the Director has made a Timely Election to receive a lump sum
benefit, this Subsection 4.1(b) shall be controlling with respect to
pre-retirement death benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the later of (i)
the Director’s death, or (ii) the date any final lump sum Contribution is made
pursuant to Subsection 2.1(b), shall be paid to the Beneficiary in a lump sum
within thirty (30) days of the date the Administrator receives notice of the
Director’s death.

 

SECTION V

 

BENEFIT(S) IN THE EVENT OF TERMINATION OF SERVICE

 

PRIOR TO RETIREMENT AGE

 

5.1Involuntary Termination of Service Other Than for Cause. In the event the
Director’s service with the Bank is involuntarily terminated prior to Retirement
Age, for any reason, including a Change in Control, but excluding (i) the
Director’s pre-retirement death, which is provided for in Section IV, or (ii)
termination for Cause, which is provided for in Subsection 5.2, the Director (or
Beneficiary) shall be entitled to receive benefits in accordance with this
Subsection 5.1. Payment of benefits pursuant to this Subsection 5.1 shall be
made in accordance with Subsection 5.1(a) or 5.1(b) below, as applicable.

 

(a) Normal Form of Payment.

 

(1) Director Lives Until Benefit Age. If (i) after such Termination of Service,
the Director lives until attaining Benefit Age, and (ii) the Director has not
made a Timely Election to receive a lump sum benefit, this Subsection 5.1(a)(1)
shall be controlling with respect to retirement benefits.

 

The Retirement Income Trust Fund, measured as of the Director’s Benefit Age,
shall be annuitized (using the Interest Factor) into monthly installments and
shall be payable for the Payout Period. Such benefit payments shall commence on
the Benefit Eligibility Date, subject to Section 6.2 of this Agreement. Should
Retirement Income Trust Fund assets actually earn a rate of return, following
the date such balance is annuitized, which is less than the rate of return used
to annuitize the Retirement Income Trust Fund, no additional contributions to
the Retirement Income Trust Fund shall be required by the Bank in order to fund
the final benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return. Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Director (or Beneficiary) shall
include the excess amounts attributable to the greater-than-expected rate of
return. In the event the Director dies at any time after attaining Benefit Age,
but prior to commencement or completion of all the payments due and owing
hereunder, the trustee of the Retirement Income Trust Fund shall pay to the
Beneficiary the monthly installments (or a continuation of such monthly
installments if they have already commenced) for the balance of months remaining
in the Payout Period.

 



  7

 

 

(2) Director Dies Prior to Benefit Age. If (i) after such Termination of
Service, the Director dies prior to attaining Benefit Age, and (ii) the Director
has not made a Timely Election to receive a lump sum benefit, this Subsection
5.1(a)(2) shall be controlling with respect to retirement benefits.

 

The Retirement Income Trust Fund, measured as of the date of the Director’s
death, shall be annuitized (using the Interest Factor) into monthly installments
and shall be payable for the Payout Period. Such benefit payments shall commence
within thirty (30) days of the date the Administrator receives notice of the
Director’s death. Should Retirement Income Trust Fund assets actually earn a
rate of return, following the date such balance is annuitized, which is less
than the rate of return used to annuitize the Retirement Income Trust Fund, no
additional contributions to the Retirement Income Trust Fund shall be required
by the Bank in order to fund the final benefit payment(s) and make up for any
shortage attributable to the less-than-expected rate of return. Should
Retirement Income Trust Fund assets actually earn a rate of return, following
the date such balance is annuitized, which is greater than the rate of return
used to annuitize the Retirement Income Trust Fund, the final benefit payment to
the Beneficiary shall include the excess amounts attributable to the
greater-than-expected rate of return.      

 

(b) Alternative Payout Option.

 

(1)      Director Lives Until Benefit Age. If (i) after such Termination of
Service, the Director lives until attaining Benefit Age, and (ii) the Director
has made a Timely Election to receive a lump sum benefit, this Subsection
5.1(b)(1) shall be controlling with respect to retirement benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the Director’s
Benefit Age, shall be paid to the Director in a lump sum on the Benefit
Eligibility Date, subject to Section 6.2 of this Agreement. In the event the
Director dies after becoming eligible for such payment (upon attainment of
Benefit Age), but before the actual payment is made, the Beneficiary shall be
entitled to receive the lump sum benefit in accordance with this Subsection
5.1(b)(1) within thirty (30) days of the date the Administrator receives notice
of the Director’s death.   

 

(2)      Director Dies Prior to Benefit Age. If (i) after such Termination of
Service, the Director dies prior to attaining Benefit Age, and (ii) the Director
has made a Timely Election to receive a lump sum benefit, this Subsection
5.1(b)(2) shall be controlling with respect to retirement benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the date of the
Director’s death, shall be paid to the Beneficiary within thirty (30) days of
the date the Administrator receives notice of the Director’s death.

 

5.2Termination for Cause. If the Director is terminated for Cause, all benefits
under this Agreement, other than those which can be paid from previous
Contributions to the Retirement Income Trust Fund (and earnings on such
Contributions), shall be forfeited. Furthermore, no further Contributions shall
be required of the Bank for the year in which such termination for Cause occurs
(if not yet made). The Director shall be entitled to receive a benefit in
accordance with this Subsection 5.2.

 

The balance of the Director’s Retirement Income Trust Fund shall be paid to the
Director (or Beneficiary) in accordance with the form and timing of payment
provisions of Section 5.1.

 

5.3Voluntary Termination of Service. In the event of the Director’s voluntary
Termination of Service with the Bank prior to Retirement Age, for any reason,
including the Director’s failure to seek reappointment to the Board but
excluding a Change in Control, the Director (or Beneficiary) shall be entitled
to receive benefits in accordance with this Subsection 5.3. Payment of benefits
pursuant to this Subsection 5.3 shall be made in accordance with Subsection
5.3(a) or 5.3(b) below, as applicable.

 



  8

 

 

(a) Normal Form of Payment.

 

If the Director has not made a Timely Election to receive a lump sum benefit,
this Subsection 5.3(a) shall be controlling with respect to retirement benefits.

 

The Retirement Income Trust Fund, measured as of the date of Director’s
voluntary Termination of Service, shall be annuitized (using the Interest
Factor) into monthly installments and shall be payable for the Payout Period.
Such benefit payments shall commence on the Director’s Benefit Eligibility Date,
subject to Section 6.2 of this Agreement. Should Retirement Income Trust Fund
assets actually earn a rate of return, following the date such balance is
annuitized, which is less than the rate of return used to annuitize the
Retirement Income Trust Fund, no additional contributions to the Retirement
Income Trust Fund shall be required by the Bank in order to fund the final
benefit payment(s) and make up for any shortage attributable to the
less-than-expected rate of return. Should Retirement Income Trust Fund assets
actually earn a rate of return, following the date such balance is annuitized,
which is greater than the rate of return used to annuitize the Retirement Income
Trust Fund, the final benefit payment to the Director (or Beneficiary) shall
include the excess amounts attributable to the greater-than-expected rate of
return. In the event the Director dies after becoming eligible for such
payments, but prior to commencement or completion of all monthly payments due
and owing hereunder, the trustee of the Retirement Income Trust Fund shall pay
to the Beneficiary the monthly installments (or a continuation of such monthly
installments if they have already commenced) for the balance of months remaining
in the Payout Period.

 

(b) Alternative Payout Option.

 

If the Director has made a Timely Election to receive a lump sum benefit, this
Subsection 5.3(b) shall be controlling with respect to retirement benefits.

 

The balance of the Retirement Income Trust Fund, measured as of the date of the
Director’s voluntary Termination of Service, shall be paid to the Director in a
lump sum within thirty (30) days of the Director’s Benefit Eligibility Date,
subject to Section 6.2 of this Agreement. In the event the Director dies after
becoming eligible for such payment, but before the actual payment is made, the
Beneficiary shall be entitled to receive the lump sum benefit in accordance with
this Subsection 5.3(b) within thirty (30) days of the date the Administrator
receives notice of the Director’s death.   

 

SECTION VI

 

OTHER BENEFITS

 

6.1(a) Disability Benefit. If the Director experiences a Disability prior to
Retirement Age, the Director shall receive the following Disability benefit in
lieu of the retirement benefit(s) available pursuant to Subsection 5.1 (which is
(are) not available prior to the Director’s Benefit Eligibility Date).

 

The lump sum benefit to which the Director is entitled shall be the balance of
the Retirement Income Trust Fund. The benefit shall be paid within thirty (30)
days following such Disability.

 

(b) Death Following Disability. In the event the Director dies after becoming
eligible for such payment but before the actual payment is made, the Beneficiary
shall be entitled to receive the benefit provided for in Subsection 6.1(a)
within thirty (30) days of the date the Administrator receives notice of the
Director’s death. Furthermore, the Bank shall make a direct, lump sum payment to
the Beneficiary in an amount equal to the current present value (using the
Interest Factor) of the right to receive a Supplemental Retirement Income
Benefit equal to the Survivor’s Benefit immediately and payable over the Payout
Period less the sum of all prior pre-tax Contributions to the Retirement Income
Trust Fund (plus interest accrued on those Contributions using the Interest
Factor). Such lump sum payment shall be payable to the Beneficiary within thirty
(30) days of the date the Administrator receives notice of the Director’s death.

 



  9

 

 

6.2Restriction on Timing of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Director is considered a Specified
Employee, the provisions of this Subsection 6.2 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Director due to a Termination of Service are limited because the Director is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Termination of Service. Rather, any distribution which
would otherwise be paid to the Director during such period shall be accumulated
and paid to the Director in a lump sum on the first day of the seventh month
following the Termination of Service. All subsequent distributions shall be paid
in the manner specified.

 

6.3Distributions Upon Income Inclusion Under Section 409A of the Code. If,
pursuant to Code Section 409A, the Federal Insurance Contributions Act or other
state, local or foreign tax, the Director becomes subject to tax on the amounts
deferred hereunder, then the Bank may make a limited distribution to the
Director in accordance with the provisions of Treasury Regulations Section
1.409A-3(j)(4)(vi), (vii) and (xi). Any such distribution will decrease the
Director’s benefit hereunder.

 

SECTION VII

 

BENEFICIARY DESIGNATION

 

The Director shall make or re-confirm his designation of primary and secondary
Beneficiaries upon execution of this Agreement and shall have the right to
change such designation, at any subsequent time, by submitting to (i) the
Administrator, and (ii) the trustee of the Retirement Income Trust Fund, in
substantially the form attached as Exhibit B to this Agreement, a written
designation of primary and secondary Beneficiaries. Any Beneficiary designation
made subsequent to execution of this Agreement shall become effective only when
receipt thereof is acknowledged in writing by the Administrator.

 

SECTION VIII

 

NON-COMPETITION

 

8.1Non-Competition During Service.

 

In consideration of the agreements of the Bank contained herein and of the
payments to be made by the Bank pursuant hereto, the Director hereby agrees
that, for as long as he remains a Director of the Bank, he will devote
substantially all of his time, skill, diligence and attention to the business of
the Bank, and will not actively engage, either directly or indirectly, in
financial services or in any business or other activity which is, or may be
deemed to be, in any way competitive with or adverse to the best interests of
the business of the Bank, its affiliates, subsidiaries, or parent corporation,
if any, unless the Director has the prior express written consent of the Bank.

 

8.2Breach of Non-Competition Clause.

 

(a) Continued Service Following Breach.

 

In the event (i) any material breach by the Director of the agreements and
covenants described in Subsection 8.1 occurs, and (ii) the Director continues
service at the Bank following such breach, all further Contributions to the
Retirement Income Trust Fund shall immediately cease, and all benefits under
this Agreement, other than those which can be paid from previous Contributions
to the Retirement Income Trust Fund (and earnings on such Contributions), shall
be forfeited. The Director (or his Beneficiary) shall be entitled to receive a
benefit from the Retirement Income Trust Fund in accordance with the applicable
provisions of Section III, IV, V or VI of this agreement.

 



  10

 

 

(b) Termination of Service Following Breach.

 

In the event (i) any material breach by the Director of the agreements and
covenants described in Subsection 8.1 occurs, and (ii) the Director’s service
with the Bank is terminated due to such breach, such termination shall be deemed
to be for Cause and the benefits payable to the Director shall be paid in
accordance with Subsection 5.2 of this Agreement.

 

SECTION IX

 

DIRECTOR’S RIGHT TO ASSETS

 

The rights of the Director, any Beneficiary, or any other person claiming
through the Director under this Agreement, shall be solely those of an unsecured
general creditor of the Bank. The Director, the Beneficiary or any other person
claiming through the Director, shall only have the right to receive from the
Bank those payments or amounts so specified under this Agreement. The Director
agrees that he, his Beneficiary, or any other person claiming through him shall
have no rights or interests whatsoever in any asset of the Bank, including any
insurance policies or contracts which the Bank may possess or obtain to
informally fund this Agreement. Any asset used or acquired by the Bank in
connection with the liabilities it has assumed under this Agreement shall not be
deemed to be held under any trust for the benefit of the Director or his
Beneficiaries, unless such asset is contained in the rabbi trust described in
Section XlI of this Agreement. Any such asset shall be and remain a general,
unpledged asset of the Bank in the event of the Bank’s insolvency.

 

SECTION X

 

RESTRICTIONS UPON FUNDING

 

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement, other than those
Contributions required to be made to the Retirement Income Trust Fund. The
Director, his Beneficiaries or any successor in interest to him shall be and
remain simply a general unsecured creditor of the Bank in the same manner as any
other creditor having a general claim for matured and unpaid compensation. The
Bank reserves the absolute right in its sole discretion to either purchase
assets to meet its obligations undertaken by this Agreement or to refrain from
the same and to determine the extent, nature, and method of such asset
purchases. Should the Bank decide to purchase assets such as life insurance,
mutual funds, disability policies or annuities, the Bank reserves the absolute
right, in its sole discretion, to replace such assets from time to time or to
terminate its investment in such assets at any time, in whole or in part. At no
time shall the Director be deemed to have any lien, right, title or interest in
or to any specific investment or to any assets of the Bank. If the Bank elects
to invest in a life insurance, disability or annuity policy upon the life of the
Director, then the Director shall assist the Bank by freely submitting to a
physical examination and by supplying such additional information necessary to
obtain such insurance or annuities.

 

SECTION XI

 

ACT PROVISIONS

 

11.1Named Fiduciary and Administrator. The Bank, as Administrator, shall be the
Named Fiduciary of this Agreement. As Administrator, the Bank shall be
responsible for the management, control and administration of the Agreement as
established herein. The Administrator may delegate to others certain aspects of
the management and operational responsibilities of the Agreement, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

 



  11

 

 

11.2Claims Procedure and Arbitration. In the event that benefits under this
Agreement are not paid to the Director (or to his Beneficiary in the case of the
Director’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Administrator within sixty
(60) days from the date payments are refused. The Administrator shall review the
written claim and, if the claim is denied, in whole or in part, it shall provide
in writing, within ninety (90) days of receipt of such claim, its specific
reasons for such denial, reference to the provisions of this Agreement upon
which the denial is based, and any additional material or information necessary
to perfect the claim. Such writing by the Administrator shall further indicate
the additional steps which must be undertaken by claimants if an additional
review of the claim denial is desired.

 

If claimants desire a second review, they shall notify the Administrator in
writing within sixty (60) days of the first claim denial. Claimants may review
this Agreement or any documents relating thereto and submit any issues and
comments, in writing, they may feel appropriate. In its sole discretion, the
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. This decision shall state the
specific reasons for the decision and shall include reference to specific
provisions of this Agreement upon which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan or the meaning and effect of the terms and conditions
thereof, then claimants may submit the dispute to mediation, administered by the
American Arbitration Association (“AAA”) (or a mediator selected by the parties)
in accordance with the AAA’s Commercial Mediation Rules. If mediation is not
successful in resolving the dispute, it shall be settled by arbitration
administered by the AAA under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

SECTION XII

 

MISCELLANEOUS

 

12.1No Effect on Rights to Serve. Nothing contained herein will confer upon the
Director the right to be retained in the service of the Bank nor limit the right
of the Bank to discharge or otherwise deal with the Director without regard to
the existence of the Agreement.

 

12.2State Law. The Agreement is established under, and will be construed
according to, the laws of the state of Indiana, to the extent such laws are not
preempted by the Act and valid regulations published thereunder.

 

12.3Severability. In the event that any of the provisions of this Agreement or
any portion thereof are held to be inoperative or invalid by any court of
competent jurisdiction, then: (1) insofar as is reasonable, effect will be given
to the intent manifested in the provisions held invalid or inoperative, and (2)
the validity and enforceability of the remaining provisions will not be affected
thereby.

 

12.4Incapacity of Recipient. In the event the Director is declared incompetent
and a conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Agreement to which such Director is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.

 

12.5Unclaimed Benefit. The Director shall keep the Bank informed of his current
address and the current address of his Beneficiaries. The Bank shall not be
obligated to search for the whereabouts of any person. If the location of the
Director or his Beneficiary(ies) is not made known to the Bank by the time any
payment is due, the Bank may discharge its obligation by payment to the
Director’s Estate. If there is no Estate in existence at such time or if such
fact cannot be determined by the Bank, the Director and his Beneficiary(ies)
shall thereupon forfeit any rights to the benefits provided for such Director
and/or Beneficiary under this Agreement.

 



  12

 

 

12.6Limitations on Liability. Notwithstanding any of the preceding provisions of
the Agreement, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Directors shall be personally liable to the Director or
any other person for any claim, loss, liability or expense incurred in
connection with the Agreement.

 

12.7Gender. Whenever in this Agreement words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

 

12.8Effect on Other Corporate Benefit Agreements. Nothing contained in this
Agreement shall affect the right of the Director to participate in or be covered
by any qualified or non-qualified pension, profit sharing, group, bonus or other
supplemental compensation or fringe benefit agreement constituting a part of the
Bank’s existing or future compensation structure.

 

12.9Suicide. Notwithstanding anything to the contrary in this Agreement, if the
Director’s death results from Suicide, whether sane or insane, within twenty-six
(26) months after execution of the Prior Agreement, all further Contributions to
the Retirement Income Trust Fund shall thereupon cease, and no Contribution
shall be made by the Bank to the Retirement Income Trust Fund in the year such
death resulting from Suicide occurs (if not yet made). In such event, all
benefits other than those available from previous Contributions to the
Retirement Income Trust Fund under this Agreement shall be forfeited, and this
Agreement shall become null and void. The balance of the Retirement Income Trust
Fund, measured as of the Director’s date of death, shall be paid to the
Beneficiary within thirty (30) days of the date the Administrator receives
notice of the Director’s death.

 

12.10Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Bank, its successors and assigns, and the Director, his
successors, heirs, executors, administrators, and Beneficiaries.

 

12.11Headings. Headings and sub-headings in this Agreement are inserted for
reference and convenience only and shall not be deemed a part of this Agreement.

 

12.12Establishment of a Rabbi Trust. The Bank may establish a rabbi trust into
which the Bank shall contribute assets which shall be held therein, subject to
the claims of the Bank’s creditors in the event of the Bank’s “Insolvency” (as
defined in such rabbi trust agreement), until the contributed assets are paid to
the Director and/or his Beneficiary in such manner and at such times as
specified in this Agreement. It is the intention of the Bank that the
contribution or contributions to the rabbi trust, if any, shall provide the Bank
with a source of funds to assist it in meeting the liabilities of this
Agreement.

 

12.13Source of Payments. All payments provided in this Agreement shall be timely
paid in cash or check from the general funds of the Bank or the assets of the
rabbi trust.

 

SECTION XIII

 

AMENDMENTS AND TERMINATION

 

13.1Amendments. The Bank may amend this Agreement unilaterally by written
action. Any amendment of the Agreement shall be made pursuant to a resolution of
the Board of Directors of the Bank and shall be effective as of the date of such
resolution. However, no amendment of the Agreement shall directly or indirectly
deprive the Director of all or any portion of the Director’s Retirement Income
Trust Fund as of the effective date of the resolution amending the Agreement.

 



  13

 

 

13.2Plan Termination Generally. The Bank may terminate this Agreement
unilaterally by written action. The benefit hereunder shall be the balance, if
any, of the Retirement Income Trust Fund as of the date the Agreement is
terminated. However, if such termination is done in anticipation of or pursuant
to a Change in Control, such balance shall include the final Contribution made
pursuant to Subsection 2.1(b)(2). Payment of the balance of the Retirement
Income Trust Fund shall not be dependent upon the Director’s continued
employment with the Bank following the termination date of the Agreement. Except
as provided in Subsection 13.3, the termination of this Agreement shall not
cause a distribution of benefits under this Agreement. Rather, after such
termination benefit distributions will be made at the earliest distribution
event permitted under Section III, Section IV, Section V or Section VI.

 

13.3Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Subsection 13.2, the Bank may completely terminate and liquidate
this Agreement and cause all benefits payable under the Agreement to be paid in
a lump sum under the following circumstances and conditions, in each case
provided that all of the applicable requirements of Treasury Regulation
§1.409A-3(j)(4)(ix) are satisfied:

 

(a)The Bank or its successor may terminate and liquidate this Agreement by
taking irrevocable action to terminate and liquidate this Agreement within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control, provided that all arrangements sponsored by the Bank or its successor
(or any other affiliated entities that are deemed to constitute a “service
recipient” as defined in Treasury Regulation §1.409A-1(g)) immediately after the
Change in Control which are treated as deferred under a single plan under
Treasury Regulation §1.409A-1(c)(2) are terminated and liquidated with respect
to each participant who experienced the Change in Control so that the Director
and any participants in any such similar arrangements are required to receive
all amounts of compensation payable under the terminated arrangements within
twelve (12) months of the date of the irrevocable action to terminate the
arrangements;

 

(b)The Bank may terminate and liquidate this Agreement within twelve (12) months
of the Bank’s dissolution or with the approval of a bankruptcy court, provided
that all benefits payable under the Agreement are included in the Director's
gross income in the latest of the following years (or, if earlier, the taxable
year in which the amount is actually or constructively received): (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the distribution is administratively
practicable; or

 

(c)The Bank may terminate and liquidate this Agreement provided that: (i) the
termination does not occur proximate to a downturn in the financial health of
the Bank; (ii) all arrangements sponsored by the Bank that would be aggregated
with any terminated arrangements under Treasury Regulation §1.409A-1(c) if the
same service provider had deferrals of compensation under such arrangements are
also terminated and liquidated; (iii) no payments, other than payments that
would be payable under the terms of this Agreement if the termination had not
occurred, are made within twelve (12) months of the date the Bank takes all
necessary action to irrevocably terminate and liquidate this Agreement; (iv) all
payments are made within twenty-four (24) months following the date the Bank
takes all necessary action to irrevocably terminate and liquidate this
Agreement; and (v) the Bank does adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulation
§1.409A-1(c) if the same service provider participated in both arrangements, at
any time within three (3) years following the date the Bank takes the
irrevocable action to terminate and liquidate this Agreement, provided that all
references in this clause (c) to the Bank shall include any affiliated entities
that are deemed to constitute a “service recipient” as defined in Treasury
Regulation §1.409A-1(g).

 



  14

 

 

SECTION XIV

 

EXECUTION

 

14.1This Agreement and the Jerry McVicker Grantor Trust Agreement set forth the
entire understanding of the parties hereto with respect to the transactions
contemplated hereby, and any previous agreements or understandings between the
parties hereto regarding the subject matter hereof, including the Director’s
Shareholder Benefit Plan Agreement dated February 1, 2000, are merged into and
superseded by this Agreement and the Jerry McVicker Grantor Trust Agreement.

 

14.2This Agreement shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.

 

14.3Trust Funding. Pursuant to requirements under the Pension Protection Act of
2006, the Bank shall not make contributions to the Retirement Income Trust Fund
during any restricted period for purposes of paying deferred compensation of an
applicable covered employee under a nonqualified deferred compensation plan of
the Bank, or its affiliates, if the contribution would be treated as property
transferred in connection with the performance of services under Internal
Revenue Code Section 83, as provided in Internal Revenue Code Section
409A(b)(3).

 

14.4Compliance with Code Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 

[Remainder of page left intentionally blank.]

 

  15

 

 

IN WITNESS WHEREOF, the Bank and the Director have caused this Agreement to be
executed as of the date first written above.

 

MUTUALBANK       By                                    Title        
Acknowledged:       Director:           JERRY MCVICKER  

 



  16

 

 

CONDITIONS AND ASSUMPTIONS

 

1.The amount of the annual Contributions to the Retirement Income Trust has been
based on a formula which is defined in Subsection 1.12.

 

2.Survivor’s Benefit means a monthly amount equal to Three Thousand Seven
Hundred and Fifty Dollars ($3,750).

 

The definition of Survivor’s Benefit has been incorporated into the Agreement
for the sole purpose of actuarially establishing the maximum amount of annual
Contributions to the Retirement Income Trust Fund and is intended to be an
amount equal to the highest annual board fees received by the Director during
the twelve (12) month period prior to the Director’s Benefit Eligibility Date.
The amount of any Survivor’s Benefit payable pursuant to the Agreement will be a
function of (i) the amount and time of Contributions to the Retirement Income
Trust Fund and (ii) the actual investment experience of such Contributions.

 



  17

 

 

DIRECTOR SUPPLEMENTAL RETIREMENT

INCOME AGREEMENT

BENEFICIARY DESIGNATION

 

The Director, under the terms of the Amended and Restated Director Shareholder
Benefit Program Agreement executed by the Bank, dated the 21st day of January,
2017, hereby designates the following Beneficiary(ies) to receive any guaranteed
payments or death benefits under such Agreement, following his death:

 

PRIMARY BENEFICIARY:           SECONDARY BENEFICIARY:    

 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect.

 

Such Beneficiary Designation is revocable.

 

DATE: January 21, 2017

 

      WITNESS   Director

 

  18

 

 

AMENDED DIRECTOR SHAREHOLDER BENEFIT PROGRAM AGREEMENT NOTICE OF ELECTION TO
CHANGE FORM OF PAYMENT

 

TO:Bank:

 

Attention:

 

I hereby give notice of my election to change the form of payment of my Director
Supplemental Retirement Income Benefit, as specified below. I understand that
such notice, in order to be effective, must be submitted in accordance with the
time requirements described in my Amended and Restated Director Shareholder
Benefit Program Agreement.

 

¨I hereby elect to change the form of payment of my benefits from monthly
installments throughout my Payout Period to a lump sum benefit payment.

 

¨I hereby elect to change the form of payment of my benefits from a lump sum
benefit payment to monthly installments throughout my Payout Period. Such
election hereby revokes my previous notice of election to receive a lump sum
form of benefit payments.

 

      Director           Date       Acknowledged:       By:
                                   Title:             Date

 



  19

 

 

AMENDED AND RESTATED

DIRECTOR SHAREHOLDER BENEFIT PROGRAM AGREEMENT

APPENDIX I

 

The following no-load, no surrender charge life insurance policies are intended
to comprise the hypothetical pool of life insurance, the increases in cash
values of which are a component of the Contributions for each participant in the
Amended and Restated Director Shareholder Benefit Program Agreement.

 

If such contracts for life insurance are not purchased or are subsequently
surrendered or lapsed, then the Bank shall receive annual policy illustrations
that assume the below-described policies were purchased, or were not
subsequently surrendered or lapsed. Such illustrations will be received from the
insurance company and will indicate the increases in policy cash surrender
values for purposes of calculating the Contributions to the Retirement Income
Trust Fund.

 

In either case, references to life insurance contracts are merely for purposes
of calculating a benefit. The Bank has no obligation to purchase such life
insurance and, if purchased, the Director and their beneficiaries shall have no
ownership interest in such policies and shall always have no greater interest in
the benefits under this Plan than that of unsecured creditors of the Bank.

 

Life Insurance Company: Southland Life Insurance Company

Single Premium: One Million Three Hundred Thousand Dollars ($1,300,000)

Assumed Purchase Date: February 7, 2000

Assumed End Date: August 31, 2000

Assumed Resume Date: December 1, 2002

 

Life Insurance Company: Lincoln Benefit Life

Single Premium: Four Million Two Hundred Thousand Dollars ($4,200,000)

Assumed Purchase Date: February 7, 2000

Assumed End Date: August 31, 2000

Assumed Resume Date: December 1, 2002

 

Life Insurance Company: Life Investors Insurance Company of America

Single Premium: Five Million Five Hundred Thousand Dollars ($5,500,000)

Assumed Purchase Date: September 1, 2000

Assumed End Date: November 30, 2002

 

With respect to any death proceeds received from the above pool of insurance,
the Bank is assumed to reinvest a portion of the death benefit equivalent to the
policy’s Cash Surrender Value at the date of death, at an interest rate
equivalent to the rate the remaining pool of insurance is earning. Such
hypothetical investment is for the sole purpose of continuing to calculate the
increases in cash surrender value in accordance with Subsection 1.12.

 

  20

